Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-14 and 16-22 are pending in the application. Claims 3 and 15 have been canceled. No newly added claims are presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,607,046 hereinafter referred to as Driver in view of US Patent 2,671,230 hereinafter referred to as Potter further in view of US Patent 8,613,349 hereinafter referred to as Halko. Driver discloses a wall bed (see fig. 1) configured to function and serve a plurality of purposes as an entertainment center, a bedroom, or an office and easily operable between the plurality of purposes with simple movements, comprising: a cabinet 6, wherein the cabinet is a furniture item comprising an open sided rectangular box having a cabinet wall, a cabinet top side 4, a cabinet bottom side, a cabinet left side, and a cabinet right side; a rotation module 7, 9 having an inner side and an outer side, wherein the rotation module is coupled to the cabinet and pivots between a vertical closed position and a horizontal open position, such that the rotation module and the cabinet form an enclosed box when the rotation module is in the vertical closed position with an inner side of the rotation module facing the cabinet and an outer side of the rotation module facing the room; and wherein the rotation module contains a bed 10 on the inner side of the rotation module which is accessible in the horizontal open position. However, does not disclose wherein the cabinet is affixed to a wall in a room or an adjustable workstation configured on the outer side of the rotation module, wherein the adjustable workstation comprises of a desktop frame and desktop, wherein the desktop is vertically adjustable to accommodate different desktop heights when in an open position; and the adjustable workstation is accessible in the vertical closed position.
Potter teaches a wall bed 10 wherein the cabinet 10 is affixed to a wall in a room (built-in) and an adjustable workstation configured on the outer side of the rotation module 16; and the adjustable workstation is accessible in the vertical closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Driver to further include an adjustable workstation as taught by Potter. For the purpose of providing addition functionality to the wall bed of Driver, to provide a desk for completing task and activities. Such a modification would yield expected results. Additionally, it would have been obvious to one of ordinary skill in the art to affix the wall bed by building it into the house as taught by Potter. Such a modification is well known in the wall bed art and would yield expected results. 
Halko teaches a wall structure 100 with an adjustable workstation 300 configured on the outer side of the wall structure, wherein the adjustable workstation comprises of a desktop frame 310 and desktop 302, wherein the desktop is vertically adjustable to accommodate different desktop heights when in an open position; and the adjustable workstation is accessible in the vertical closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Driver, as modified, to further include a height adjustable workstation as taught by Halko. For the purpose of providing addition functionality to the wall bed of Driver, to provide a desk that can be adjusted to a need height for the purpose for completing task and activities. Such a modification would yield expected results. 
 
Re-Claim 5, 17
	Driver as modified by Potter and Halko above discloses,
wherein the adjustable workstation comprises of a desk frame and a desktop hingedly coupled to a desk frame bottom side such that the desktop pivots down to an open position and pivots up to a closed position, and the adjustable workstation is configured on the outer side of the rotation module.
Re-Claim 10
	Driver as modified by Potter and Halko above discloses,
wherein the rotation module comprises a bed frame and a mattress that are stored vertically within the cabinet when not in use; wherein one or more legs coupled to a foot of the bed frame orient the bed frame and the mattress horizontally when rotation module is pivoted horizontally.
Re-Claim 13
	Driver as modified by Potter and Halko above discloses,
a wall bed configured to function and serve a plurality of purposes as an entertainment center, a bedroom, or an office and easily operable between the plurality of purposes with simple movements, comprising: a cabinet, wherein the cabinet is a furniture item comprising an open sided rectangular box having a cabinet wall, a cabinet top side, a cabinet bottom side, a cabinet left side, and a cabinet right side wherein the cabinet is affixed to a wall in a room and a canopy is coupled to the cabinet top side and comprises of one or more recessed lights coupled to an underside of the canopy; a rotation module having an inner side and an outer side, wherein the rotation module is coupled to the cabinet and pivots between a vertical closed position and a horizontal open position, such that the rotation module and the cabinet form an enclosed box when the rotation module is in a vertical closed position with the inner side of the rotation module facing the cabinet and the outer side of the rotation module facing the room; a fulcrum 8, 11, 12, 15 configured at a cabinet bottom side and extending from the cabinet left side to the cabinet right side, wherein the fulcrum is an enclosed box comprising of a wall bed lift mechanism 24 which pivots the rotation module between the vertical closed position and the horizontal open position; an adjustable workstation configured on the outer side of the rotation module; and wherein the rotation module contains a bed on the inner side which is accessible in the horizontal open position and the adjustable workstation is accessible in the vertical closed position (see above rejection of claim 1).

Claims 2, 4, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver as modified above further in view of US Patent Publication US2013/0233841A1 hereinafter referred to as Gallo. Driver, as modified, discloses a fireplace 2, 7 wherein the fireplace  includes a mantle 3, and the fireplace is positioned on the outer side of the rotation module and accessible when the rotation module is pivoted to the vertical closed position. However, does not disclose wherein the fireplace is configured to accommodate a television within the fireplace, wherein the television is used for standard television viewing and accepts an external source with a software program to simulate and display an active fireplace.
Gallo teaches a fireplace 1 wherein the fireplace is configured to accommodate a television 5, 6 within the fireplace, wherein the television is used for standard television viewing and accepts an external source with a software program to simulate and display an active fireplace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Driver, as modified, to further include television as taught by Gallo for the suppose of improving the bed astatically. Such a modification would yield expected results.  
Re-Claim 4, 16
	Driver as modified above discloses,
wherein the fireplace is a permanent feature on the outer side of the rotation module.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver, as modified, above further in view of US Patent 2,682,060 hereinafter referred to as Driver 2. Driver, as modified, discloses the claimed apparatus however does not disclose wherein the fireplace is removable such that the fireplace may be removed from the rotation module and moved to another location within a room.
Driver 2 teaches wherein the fireplace 29 further comprising a canopy 26, wherein the canopy is coupled to the cabinet top side and comprises of one or more recessed lights 27 coupled to an underside of the canopy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fireplace of Driver to include a canopy with lights as taught by Drive 2 for the purpose of providing a light source. Such a modification would be obvious to try and would yield expected results. 

Claims 11 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver, as modified, further in view of US Patent 298,873 hereinafter referred to as McClure. Driver, as modified, discloses the claimed apparatus however does not disclose wherein the rotation module d further comprises of a foot board f, wherein the foot board has an extendable portion that is hingedly connected to the foot board and is operable to fold upward to use as a foot board and fold downward to contain the rotation module in a vertical position within the cabinet (see fig. 5 & 6). 
McClure teaches a wall bed wherein the rotation module further comprises of a foot board, wherein the foot board has an extendable portion that is hingedly connected to the foot board and is operable to fold upward to use as a foot board and fold downward to contain the rotation module in a vertical position within the cabinet It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation module of Driver, as modified, to include a footboard as taught by McClure for the purpose of improving the aesthetics of the wall bed when in the opened position. Such a modification would be obvious to try and would yield expected results. 

Allowable Subject Matter
Claims 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6-9 and 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the grounds applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673